Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "(meth)acrylic resin (B1)" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. The claim is currently dependent on Claim 1, which does not disclose (meth)acrylic resin (B1). Appropriate correction is required, such as amending Claim 8 to be dependent on Claim 7, which does disclose (meth)acrylic resin (B1). For purposes of examination, Claim 8 will be treated as dependent on Claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0148992 A1).
Regarding Claim 1,
5-30 parts by weight of a small diameter graft alkyl acrylate-styrene-acrylonitrile (para 0008) (i.e. rubber-reinforced vinyl-based resin), comprising 5 to 50 parts small diameter alkyl acrylate rubber latex (rubbery part), and a resin part made from 10 to 40 parts aromatic vinyl compound  and 1-20 parts vinylcyanide compound (para 0013); and
10-40 parts by weight of a large diameter graft alkyl acrylate-styrene-acrylonitrile (para 0009) (i.e. (meth)acrylic resin (B2)), comprising 10-60 parts butyl acrylate (para 0041), 10-40 parts styrene monomer derivative, preferably styrene (para 0049), and 1-20 parts vinylcyanide compound (para 0050);
And 10-70 parts by weight of an aromatic vinyl compound-vinylcyanide copolymer (para 0010) (i.e. α-methyl styrene-based resin), comprising α-methyl styrene and acrylonitrile, and not comprising an alkyl (meth)acrylic ester or the rubber-reinforced vinyl-based resin (paras 0053-0056),
relative to 100 parts by weight of the composition (para 0012).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 
Regarding Claim 4, Kim discloses all the limitations of the present invention according to Claim 1 above. Kim further discloses the aromatic vinyl compound-vinylcyanide copolymer (i.e. α-methyl styrene-based resin) comprises 68-73% α-methyl styrene (para 0056).
Regarding Claim 5, Kim discloses all the limitations of the present invention according to Claim 1 above. Kim further discloses the small diameter graft alkyl acrylate-styrene-acrylonitrile (i.e. rubber-reinforced vinyl-based resin) comprises 5-50 wt% methacrylic acid alkyl ester compound or acrylic acid alkyl ester compound (para 0013) (i.e. rubbery part). Since the butadiene-styrene-methylmethacrylate resin is 5-30 wt% of the composition (para 0008), the rubbery part is 0.25-15 wt% of the composition.
Regarding Claim 6, Kim discloses all the limitations of the present invention according to Claim 1 above. Kim further discloses the resin composition is injection-molded to form a product (para 0066).
Regarding Claim 7, 
5-30 parts by weight of a small diameter graft alkyl acrylate-styrene-acrylonitrile (para 0008) (i.e. rubber-reinforced vinyl-based resin), comprising 5 to 50 parts small diameter alkyl acrylate rubber latex (rubbery part), and a resin part made from 10 to 40 parts aromatic vinyl compound  and 1-20 parts vinylcyanide compound (para 0013); and
20-70 parts (meth)acrylic resin which comprises
10-30 parts by weight of a butadiene-styrene-methylmethacrylate resin (para 0011) (i.e. (meth)acrylate resin (B1)), comprising a polybutadiene rubber latex, a methacrylic acid alkyl ester compound or an acrylic acid alkyl ester compound, an aromatic vinyl compound, and a vinylcyanide compound (para 0061); and
10-40 parts by weight of a large diameter graft alkyl acrylate-styrene-acrylonitrile (para 0009) (i.e. (meth)acrylic resin (B2)), comprising 10-60 parts butyl acrylate (para 0041), 10-40 parts styrene monomer derivative, preferably styrene (para 0049), and 1-20 parts vinylcyanide compound (para 0050);
And 10-70 parts by weight of an aromatic vinyl compound-vinylcyanide copolymer (para 0010) (i.e. α-methyl styrene-based resin), comprising α-methyl styrene and acrylonitrile, and not comprising an alkyl 
relative to 100 parts by weight of the composition (para 0012).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 8, Kim discloses all the limitations of the present invention according to Claim 7 above. Kim discloses 10-30 parts by weight of a butadiene-styrene-methylmethacrylate resin (para 0011) (i.e. (meth)acrylate resin (B1)), and 10-40 parts by weight of a large diameter graft alkyl acrylate-styrene-acrylonitrile (para 0009) (i.e. (meth)acrylic resin (B2)). This would be 20-75 mass% (B1) and 25-80 mass% (B2) relative to the total of (B1) and (B2) (i.e.                                 
                                    
                                        
                                            10
                                            
                                                
                                                    B
                                                    1
                                                
                                            
                                        
                                        
                                            10
                                             
                                            
                                                
                                                    B
                                                    1
                                                
                                            
                                            +
                                            40
                                             
                                            
                                                
                                                    B
                                                    2
                                                
                                            
                                        
                                    
                                    ×
                                    100
                                    =
                                    20
                                    %
                                     
                                    
                                        
                                            B
                                            1
                                        
                                    
                                     
                                    t
                                    o
                                     
                                    
                                        
                                            30
                                             
                                            
                                                
                                                    B
                                                    1
                                                
                                            
                                        
                                        
                                            30
                                             
                                            
                                                
                                                    B
                                                    1
                                                
                                            
                                            +
                                            10
                                            
                                                
                                                    B
                                                    2
                                                
                                            
                                        
                                    
                                    ×
                                    100
                                    =
                                    75
                                    %
                                     
                                    
                                        
                                            B
                                            1
                                        
                                    
                                
                            ).
Regarding Claim 9,
Regarding Claim 10, Kim discloses all the limitations of the present invention according to Claim 1 above. Kim further discloses the small diameter graft alkyl acrylate-styrene-acrylonitrile (i.e. rubber-reinforced vinyl-based resin) comprises 5-50 wt% methacrylic acid alkyl ester compound or acrylic acid alkyl ester compound (para 0013) (i.e. rubbery part). Since the butadiene-styrene-methylmethacrylate resin is 5-30 wt% of the composition (para 0008), the rubbery part is 0.25-15 wt% of the composition.
Regarding Claim 11, Kim discloses all the limitations of the present invention according to Claim 7 above. Kim further discloses the resin composition is injection-molded to form a product (para 0066).
Response to Arguments
In light of Applicant’s amendment, filed 07/06/2021, the rejection(s) of claim(s) 1-6 under 35 USC 102 over Nishioka have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787